PER Curiam,
The appellant, a husband who seeks to avoid the stigma of having been judicially declared to have been an adulterer, and the necessity of continuing to support his wife, bases his claim to a reversal on a printed record extract of some four hundred forty pages of testimony and exhibits. Our examination of the extract and our consideration of the earnest and detailed arguments of counsel for the appellant, both printed and forensic, leaves us convinced that the persuasion of the trial judge, after a fourteen-day trial, that the husband and his paramour had both the inclination to commit adultery and ample opportunity to indulge that inclination and had done so, had a sufficient probative basis.
Decree affirmed, with costs.